Order entered December 23, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00201-CV

                       KIMBERLY GOMEZ, Appellant

                                       V.

                SHAHRAM N. SANI, M.D., ET AL., Appellees

              On Appeal from the 160th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-17-17417

                                    ORDER

      Before the Court is appellees Emily Knez, M.D. and Greater Dallas

Radiology Associates, PLLC’s December 22, 2020 unopposed motion for

extension of time to file their brief. We GRANT the motion and ORDER Knez

and Greater Dallas Radiology’s brief be filed no later than January 28, 2021. The

briefs of the remaining appellees remain due December 28, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE